     Case 3:19-cv-02289-X Document 5 Filed 04/03/20                   Page 1 of 3 PageID 24



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 SCOTT MCGAHEE, MARK PIERSON,                            §
 individually and on behalf of all others                § CASE NO. 3:19-cv-02289
 similarly situated,                                     §
                                                         §
        Plaintiffs,                                      § JURY TRIAL DEMANDED
                                                         §
                v.                                       §
                                                         §
 NATIONAL TIRE & BATTERY and TBC                         §
 CORPORATION,                                            §
                                                         §
        Defendants.                                      §



       STATUS REPORT REGARDING SERVICE OF ORIGINAL COMPLAINT
       Plaintiffs SCOTT MCGAHEE and MARK PIERSON (collectively, “Plaintiffs”), on behalf

of themselves and all others similarly situated, by and through their attorneys, file this status report

pursuant to the Court’s Order of April 2, 2020 (Dkt. 4).

       Plaintiffs filed their Original Complaint on September 25, 2019. On September 30, 2019,

Defendants’ counsel contacted Plaintiffs’ counsel and provided arbitration agreements allegedly

executed by each of the Plaintiffs. Defendants’ counsel informed Plaintiffs’ counsel that if

Plaintiffs did not dismiss their lawsuit and instead pursue the adjudication of their claims through

arbitration, Defendants would compel arbitration and move for fees and costs.

       Taking Defendants at their word, Plaintiffs filed Demands for Arbitration with the

American Arbitration Association. On March 10, 2020, the American Arbitration Association

informed the parties that they had received Plaintiffs’ portion of the filing fee, but had not received

Defendants’ portion of the filing fee per the terms of the arbitration agreement. Defendants’

counsel responded that he would process the check request for Defendants’ portion of the filing
                                                                                   STATUS REPORT
                                                   1
     Case 3:19-cv-02289-X Document 5 Filed 04/03/20                  Page 2 of 3 PageID 25



fee. On March 18, 2020, the American Arbitration Association informed the parties that

Defendants still had not paid their portion of the filing fees and that these fees were due by March

25, 2020.

       As of the filing of this Status Report, Plaintiffs have not received notification from

Defendants’ counsel or the American Arbitration Association as to whether Defendants’ portion

of the filing fees have been paid. Therefore, Plaintiffs request that the Court retain jurisdiction for

sixty (60) days so that the Parties may attempt to resolve this issue. If Defendants refuse to pay

their portion of the filing fees and engage in the very arbitral proceeding they themselves

demanded, Plaintiffs will promptly serve Defendants and seek to pursue Plaintiffs’ remedies

through this forum.

Dated: April 3, 2020                                   Respectfully submitted,


                                                         /s/ Jay D. Ellwanger
                                                       Jay D. Ellwanger
                                                       Texas State Bar No. 24036522
                                                       jellwanger@equalrights.law
                                                       David W. Henderson
                                                       Texas State Bar No. 24032292
                                                       dhenderson@equalrights.law
                                                       Esha Rajendran
                                                       Texas State Bar No.24105968
                                                       erajendran@equalrights.law
                                                       ELLWANGER LAW LLLP
                                                       400 South Zang Blvd.
                                                       Suite 1015
                                                       Dallas, Texas 75208
                                                       Telephone: (737) 808-2260


                                                       ATTORNEYS FOR PLAINTIFFS




                                                                                  STATUS REPORT
                                                  2
    Case 3:19-cv-02289-X Document 5 Filed 04/03/20              Page 3 of 3 PageID 26



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 3rd day of March 2020, all counsel of record who are deemed
to have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system.


                                                   /s/ Jay D. Ellwanger
                                                   Jay D. Ellwanger




                                                                            STATUS REPORT
                                              3
